Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed October 22, 2020.  Claims 1-2 and 5-29 are pending.  The remarks have been carefully considered and the rejections modified in view of the amendment and remarks.  Further comments are found below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the determination of a given activity.  Such activities includes suspicious activities. However, the claims are not limited to just suspicious activities, but includes all activities in general. While the specification teaches a few specific examples of the determination of suspicious activity (i.e. being at a location multiple times), the specification makes clear that that is not the only way an activity is classified or determined as suspicious.  .
.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, and 19-20, it is not clear what is considered a given activity since the term is broad and has no set or defined meaning.  One disclosed activity is an activity classified as suspicious. Since different persons may determine activities that they may consider suspicious the design of the system would be different for every designer.  The lack of a set standard would not make clear how the method is performed or the hardware to perform it.  There is no standard definition since it requires the judgment of a person and the specification does not provide details on how such a determination is performed.  What one person considers 
Regarding claims 3, 5-18 and 21, since the term given activity is indefinite, the terms used in these claims are also indefinite.
Regarding claim 22, it is not clear what is the activity.
Regarding claim 23, what is determining that a human reviewer has classified the behavior?  Since there is not step of classification, it is not clear how the determination of a classification is done.
Regarding claim 24, the claim recites steps for determining incidents are occurring.  However no steps are recited.  Therefore, it is unclear what these steps may be and how such steps would determine if incidents are occurring.  Incidents are considered indefinite.
Regarding claim 25, it is not clear what determines the predetermined set of devices.
Regarding claims 26-29, these claims “steps for” performing a function.  However, no steps are recited and it is not clear what is being processed or how the processing is performed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (8,768,315) in view of Akay et al (2013/0229930) and Dietrich et al  (2011/0183688). Although specific portions of the references are cited, the entire references should be considered.  The cited portions should not be viewed as the only teaching.  
Regarding claim 1, Miller discloses a computer implemented method as shown by the computer components.  Miller teaches the step of detecting one or more mobile devices at a venue and storing location, id of the devices, time, one or more computing device location and proximity in col. 4, lines 17-52.  While the reference does not explicitly state the storing of corresponding proximity between the mobile and the computing device, the reference teaches that the computing device logs the time of association and disassociation.  This function is typically based on the signal strength which is based on distance.  Thus, an initial detection is also a determination of the maximum distance between the mobile and the computing device.  The logging of the time, is also the logging of the maximum communication distance between 
Akay teaches the use of signal strength threshold to establish particular threshold distances and that such distances may be dynamically adjusted.  The dynamic adjustment would limit the number of devices that may be logged into a reader at a particular time.  It would have 
Regarding claim 2, the access points are proximity recognition devices.  Miller teaches in paragraph 30-that the system can have multiple access points and can detect multiple occurrences of suspicious events.  Miller also teaches that the identified devices from multiple events may be used to narrow down the list of suspects that are present during both events.
Regarding claim 3, see col. 6, lines 15-23 of Miller.
Regarding claims 5-6, Miller teaches the identification of suspected devices.  The notification of the devices to a user is taught in col. 6, lines 55-65.  It would have been obvious that the notified user is an operator or security personnel since these are the people responsible for keeping the venue safe.
Regarding claim 7, see col. 7, lines 22-50.  It would have been obvious to store suspect information with the event so that a person may later be charged with the crime or the suspect may be correlated with a later event.

Regarding claim 9, the courts have determined that it would have been obvious to automate a process that is performed manually.  It would have been obvious to perform the recited steps automatically to reduce the need for human interaction.  For example, the triggering of an alarm by detecting an intrusion is the automatic detection of suspicious activity by a sensor.
Regarding claim 10, the Examiner gives Official notice that intrusion systems use motion sensors to detect suspicious activities and to trigger an alarm.  This is considered admitted prior art.  It would have been obvious to use conventional methods to determine suspicious/given activities.
Regarding claim 11, one of ordinary skill in the art would be familiar with systems that identify activities.  For example, theft sensors which are a part of EAS systems, intrusion detectors which is a part of alarm system and video monitors.  It would have been obvious to use conventional monitoring means to determine activities, in particular suspicious activities.
Regarding claims 12, the Examiner gives Official notice that the function of an EAS system is to detect movement of an article from a venue (theft) and that the location of the sensor that detects the theft allows the user to determine the location of the event.  It has already been shown that a theft event is a suspicious activity.  Miller teaches that once the location has been determined, one can determine the computing devices that are within the vicinity of the event.  It would have been obvious to conclude that the movement of an article is an activity to be monitored since that movement is an indication of theft.

Regarding claim 14, the function of VMS is to record events within its field of view.  It would have been obvious to associate a camera in the VMS with computing devices since the combination may be used to identify the suspect.
Regarding claim 15, Miller teaches in col. 6 that the number of occurrences of a device in a venue may be used to determine a suspect.  It would have been obvious that the reappearance of the suspect device may be considered an activity that requires monitoring based on the suggestion in Miller.  Further, if the system identifies a suspicious device, it would have been obvious to track the appearance of the device since the device is already a suspect.
Regarding claims 16 and 17, Miller teaches that the determination of a suspicious device is via evaluation of other events where the same device is recorded at an earlier time.  These are considered other types of activities and includes activities at different venues.
Regarding claim 18, the Examiner gave Official notice that security systems use cameras to capture images of people present at a venue at a particular time. These images may be used to identify suspects at the time and location proximate to the suspicious activity.  This is considered admitted prior art. For example, a camera at a bank may be used to id suspects during a robbery which is then used to apprehend the suspect.  Miller teaches identifying a suspect by associating visits to the venue by recording the mobile device associated with the user.  It would have been obvious to identify the suspect by associating images of persons with visits of the mobile device 
Regarding claims 19-20, since the method has been shown to be obvious, the use of conventional hardware to perform the steps of the method would also have been obvious.  Where steps that were performed manually, it would have been obvious to automate the process.  The use of hardware and software to enable the system would be known to a person of ordinary skill in the art from the teachings in Miller in view of Akay and Dietrich.
	Regarding claim 21, Akay teaches the registration or deregistration of a device at an access point is based on the strength of received signal.  If a signal is not detected or reliably detected, the access point will not register the device.  Therefore, it would have been obvious 
	Regarding claim 22, Miller teaches that a given activity may be a bank robbery.  The Examiner gives Official notice that banks have cameras that record video footage depicting at least a part of the venue.  Since the purpose of the system is to monitor people with mobile devices at the location to find the person who may have committed the activity, it would have been obvious to monitor people and their devices that appear in the video footage since they may be perps.
	Regarding claim 23, when an event occurs in a venue (i.e. bank robbery) a witness typically logs the information or gives the information to a police officer for classification.  It would have been obvious to determine if a human review has classified the activity to determine suspects or whether further investigation is necessary.
	Regarding claim 24, Miller teaches monitoring for activities.  It would have been obvious to perform steps to determine the activity or incidents because such incidents are evidence that the activity is occurring. 
	Regarding claim 25, Miller teaches in figure 5 comparing the set of devices in a first location and second location to determine common devices so that suspects can be found.  The first set of devices is considered the claimed predetermined set of mobile devices.
Regarding claims 26-27, Miller teaches determination of devices at venue at the time of an incident.  The determination of the devices present at the external site is considered steps of processing an incident.  It would have been obvious to process an incident at an external location 
	Regarding claim 28, the monitoring of devices is considered steps for processing an event set created by the user.
	Regarding claim 29, the logging or communication of a mobile device in a system requires the exchange of information via a protocol.  This is considered the step of processing a known device protocol data unit.
Claims 1-3 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (8,768,315) in view of Akay et al (2013/0229930) and Marshall  (2015/0102963). Although specific portions of the references are cited, the entire references should be considered.  The cited portions should not be viewed as the only teaching.  
Regarding claim 1, Miller discloses a computer implemented method as shown by the computer components.  Miller teaches the step of detecting one or more mobile devices at a venue and storing location, id of the devices, time, one or more computing device location and proximity in col. 4, lines 17-52.  While the reference does not explicitly state the storing of corresponding proximity between the mobile and the computing device, the reference teaches that the computing device logs the time of association and disassociation.  This function is typically based on the signal strength which is based on distance.  Thus, an initial detection is also a determination of the maximum distance between the mobile and the computing device.  The logging of the time, is also the logging of the maximum communication distance between the mobile device and the computing device. It would have been obvious to convert the detection to a distance since the relationship is known to a person of ordinary skill in the art.  (Also see 
Akay teaches the use of signal strength threshold to establish particular threshold distances and that such distances may be dynamically adjusted.  The dynamic adjustment would limit the number of devices that may be logged into a reader at a particular time.  It would have been obvious to combine the references since Akay is merely providing the structure for the reader devices in the network to make connections to the mobile devices.  Marshall provides a 
Regarding claim 2, the access points are proximity recognition devices.  Miller teaches in paragraph 30-that the system can have multiple access points and can detect multiple occurrences of suspicious events.  Miller also teaches that the identified devices from multiple events may be used to narrow down the list of suspects that are present during both events.
Regarding claim 3, see col. 6, lines 15-23 of Miller.
Regarding claims 5-6, Miller teaches the identification of suspected devices.  The notification of the devices to a user is taught in col. 6, lines 55-65.  It would have been obvious that the notified user is an operator or security personnel since these are the people responsible for keeping the venue safe.
Regarding claim 7, see col. 7, lines 22-50.  It would have been obvious to store suspect information with the event so that a person may later be charged with the crime or the suspect may be correlated with a later event.
Regarding claim 8, the Examiner gives Official notice that video footage is often used to determine suspicious activity.  This is considered admitted prior art. For example a review of a tape may show a broken window and that may be classified as a suspicious incident or activity.  It would have been obvious to use conventional methods to determine suspicious incidents.
Regarding claim 9, the courts have determined that it would have been obvious to automate a process that is performed manually.  It would have been obvious to perform the 
Regarding claim 10, the Examiner gives Official notice that intrusion systems use motion sensors to detect suspicious activities and to trigger an alarm.  This is considered admitted prior art.  It would have been obvious to use conventional methods to determine suspicious/given activities.
Regarding claim 11, one of ordinary skill in the art would be familiar with systems that identify activities.  For example, theft sensors which are a part of EAS systems, intrusion detectors which is a part of alarm system and video monitors.  It would have been obvious to use conventional monitoring means to determine activities, in particular suspicious activities.
Regarding claims 12, the Examiner gives Official notice that the function of an EAS system is to detect movement of an article from a venue (theft) and that the location of the sensor that detects the theft allows the user to determine the location of the event.  It has already been shown that a theft event is a suspicious activity.  Miller teaches that once the location has been determined, one can determine the computing devices that are within the vicinity of the event.  It would have been obvious to conclude that the movement of an article is an activity to be monitored since that movement is an indication of theft.
Regarding claim 13, the Examiner gives Official notice that alarm system have sensors that detect motion (i.e. opening a window or door).  This is considered admitted prior art.  And once a sensor is triggered, it is considered a suspicious activity.  It would have been obvious to associate the sensor information with the computing device if the sensor is in proximity of the computing device since the combination associates the activity with a potential suspect.

Regarding claim 15, Miller teaches in col. 6 that the number of occurrences of a device in a venue may be used to determine a suspect.  It would have been obvious that the reappearance of the suspect device may be considered an activity that requires monitoring based on the suggestion in Miller.  Further, if the system identifies a suspicious device, it would have been obvious to track the appearance of the device since the device is already a suspect.
Regarding claims 16 and 17, Miller teaches that the determination of a suspicious device is via evaluation of other events where the same device is recorded at an earlier time.  These are considered other types of activities and includes activities at different venues.
Regarding claim 18, the Examiner gave Official notice that security systems use cameras to capture images of people present at a venue at a particular time. These images may be used to identify suspects at the time and location proximate to the suspicious activity.  This is considered admitted prior art. For example, a camera at a bank may be used to id suspects during a robbery which is then used to apprehend the suspect.  Miller teaches identifying a suspect by associating visits to the venue by recording the mobile device associated with the user.  It would have been obvious to identify the suspect by associating images of persons with visits of the mobile device at the venue at an event since the mobile device would give the location and the time to determine the correct recorded image of people.  Col. 7, lines 20-35 teaches that a database may be made of the user of a suspect device with a picture.  The picture may be from an external source or pictures recorded on the venue.  Miller also teaches in col. 7, lines 35-42, the device id may be used to detect the presence of the suspect at a later time.  The detection of the ID 
Regarding claims 19-20, since the method has been shown to be obvious, the use of conventional hardware to perform the steps of the method would also have been obvious.  Where steps that were performed manually, it would have been obvious to automate the process.  The use of hardware and software to enable the system would be known to a person of ordinary skill in the art from the teachings in Miller in view of Akay and Dietrich.
	Regarding claim 21, Akay teaches the registration or deregistration of a device at an access point is based on the strength of received signal.  If a signal is not detected or reliably detected, the access point will not register the device.  Therefore, it would have been obvious that the proximity of the mobile device from the recognition/computing device would be based on signal strength since the signal strength is used to detect the presence of the mobile device with respect to a recognition/computing device.  The signal strength may be calibrated to select a particular distance.

	Regarding claim 23, when an event occurs in a venue (i.e. bank robbery) a witness typically logs the information or gives the information to a police officer for classification.  It would have been obvious to determine if a human review has classified the activity to determine suspects or whether further investigation is necessary.
	Regarding claim 24, Miller teaches monitoring for activities.  It would have been obvious to perform steps to determine the activity or incidents because such incidents are evidence that the activity is occurring. 
	Regarding claim 25, Miller teaches in figure 5 comparing the set of devices in a first location and second location to determine common devices so that suspects can be found.  The first set of devices is considered the claimed predetermined set of mobile devices.
Regarding claims 26-27, Miller teaches determination of devices at venue at the time of an incident.  The determination of the devices present at the external site is considered steps of processing an incident.  It would have been obvious to process an incident at an external location since the determination of device at any location would yield a list of suspects. It would have been obvious to process incidents where images are available since the location with images are more likely to provide an identification of a suspect.

	Regarding claim 29, the logging or communication of a mobile device in a system requires the exchange of information via a protocol.  This is considered the step of processing a known device protocol data unit.


Response to Remarks
Applicant has argued that the amendments to claims traverses the written description requirement by rendering the rejections moot.  No other explanation is given.  The prior written description requirement pertains to the determination that an activity is considered suspicious.  The claims have been amended to recite a given activity instead of suspicious activity.  Thus, the claims are now broader in scope.  It is well known that claim construction is based on the specification and not considered in a vacuum.  The specification specifically recites that the activity to be monitored in suspicious activity.  Thus, the generic recitation of a given activity would include at least suspicious activities as well as other activities.  Since the prior rejection asserts that the specification fails to provide a proper written description to show that applicant had possession of a system that is able to determine suspicious activity, the broadening of the claims does not traverse the rejections because a given activity still includes suspicious activity as recited in the specification.  Further, by broadening the claims, the written description applies to more situations.  Some activities (i.e. burglary or theft) would require sensory input as well as processing to determine when the activities are detected.  The specification does not provide a sufficient written description commensurate with the scope of the broadened claims because it 
With respect to the rejection for indefiniteness, they have been modified to address the changes. However, a broadening of a claim, in general, does not resolve an indefiniteness issue.
With respect to the prior art rejections, applicant first argues that the Marshall does not qualify as prior art under 102(e) because the effective filing date of the instant application is April 2014.  The Examiner disagrees.  Applicant has not established that the claimed subject matter was first disclosed in the provisional application filed on April 14.  In that application, at a minimum, there is no teaching that the detection of a mobile device at a venue allows the storage of data corresponding to distance between the mobile device and the computing device.  In fact, applicant has not established that the provisional application teaches all of the elements of the claims.  In order for the application to have an effective filing date of the provisional application, the provisional application must teach all the claimed elements.  A review of the provisional applications fails to find the minimum, let alone, the complete teaching.  The rejection using Marshall is valid.  Therefore, the rejection using Marshall is valid and maintained.  
In the interest of compact prosecution, an alternative rejection is presented using Dietrich et al which has an effective filing date of 2011. Dietrich teaches a network of readers that is able to locate the position of a wireless node (device, i.e. computer/phone) by monitoring and recording the RSSI of the communication signal from the node.  From the measured signal strength, the position of the device with respect to the reader may be determined which also determines the distance between them.

Applicant also argues that Miller does not teach notification and the rejection similarly relies on inherency.  This is a mischaracterization of the reference and the rejection.  The cited portions of Miller teaches that when an event occurs at a venue, the system determines devices present based on the time and the location of the event.  In order for the system to begin the process of determining device in the area, and thus suspects, the computer must be notified of the 
Applicant also argues that Marshall does not teach or suggest storing corresponding distances and Miller is not prior art. The examiner disagrees with this assertion.  Paragraph 25 of Miller teaches that RSSI is used to determine distance.  This provides the same teaching as found in applicant’s application.  The instant application provides no further details.  Thus, the teaching in the Miller is the same teaching in the instant application.  It has been shown above that Miller is prior art since applicant’s effective filing date is not April 2014.  The new rejection uses Dietrich which teaches determining distance via RSSI, and thus, renders the arguments moot.
With respect to the rejection of claim 18, the Examiner fails to understand the point applicant is arguing.  The Examiner took Official notice that security cameras capture images that is later used to identify suspects.  For example, when a bank is robbed, the camera footage at the time of the robbery is consulted to id the suspect.  In Miller, the device Id identifies the suspect which may then be used to compare to camera images taken at the time to id the suspect.  The picture may be made a part of a database.  The cited portions of Miller is used to teach the concept that a device Id may be used to find information (i.e. picture) that may be associated with the suspect.  The picture may be from an external database or from images captured on the venue that are now associated with the device ID.  Miller also teaches that once a suspect’s device id is determined it can be used for tracking and alert purposes.  (Miller teaches that one may detect the device and use a camera to track a device to determine a route).  While the reference does not teach detection of a revisit, one of ordinary skill in the art would be familiar with suspect tracking and would understand that tracking a device may be done at any time and at any venue in order to apprehend the suspect.  Thus, the teaching of tracking near the venue at .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



January 13, 2021